980 So.2d 817 (2008)
STATE in The Interest of C.A.W.
Nos. 07-1441.
Court of Appeal of Louisiana, Third Circuit.
April 2, 2008.
Robert J. Elliott, Louisiana Department of Social Services, Alexandria, LA, for Appellant, State of Louisiana, Department of Social Services.
Jack L. Simms, Jr., Leesville, LA, for Appellee, B.M.W.
Tony Clell Tillman, Tillman, Fontenot, Leesville, for Appellee, C.A.W.
David James Klann, Leesville, LA, for Appellee B.C.W.
*818 Court composed of ULYSSES GENE THIBODEAUX, Chief Judge, OSWALD A. DECUIR, and GLENN B. GREMILLION, Judges.
THIBODEAUX, Chief Judge.
For the reasons discussed in the consolidated case of State in the Interest of C.W., 07-1442 (La.App. 3 Cir. 4/2/08), 980 So.2d 805, 2008 WL 865917, the judgment of the trial court is affirmed.
AFFIRMED.